2018 UT App 95



               THE UTAH COURT OF APPEALS

                  PATRICIA MUNOZ-MADRID,
                          Appellee,
                             v.
                MARTIN ROBERTO CARLOS-MORAN,
                         Appellant.

                             Opinion
                        No. 20161013-CA
                        Filed May 24, 2018

            Fourth District Court, Provo Department
                The Honorable Fred D. Howard
                         No. 144401171

              David J. Hunter, Attorney for Appellant
             Mary Ann Hansen, Attorney for Appellee

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
     DAVID N. MORTENSEN and RYAN M. HARRIS concurred.

TOOMEY, Judge:

¶1      Patricia Munoz-Madrid (Wife) and Martin Roberto
Carlos-Moran (Husband) divorced after a long marriage, and the
district court awarded alimony to Wife. Husband contends the
court abused its discretion in determining the amount of
alimony he would have to pay. Because we determine the
district court did not abuse its discretion, we affirm.

¶2      Wife petitioned for divorce in 2014, and after a bench trial
the district court entered the divorce decree in November 2016.
At trial, both parties testified to their financial situations. Wife
testified she has been employed by one employer for almost
twenty years and earns a gross monthly income of $2,005.47 and
                  Munoz-Madrid v. Carlos-Moran


a net monthly income of $1,627.78. She stated that her monthly
expenses were $3,424.94. 1 Wife’s friend (Friend) also testified
and explained that, after filing the divorce petition, Wife moved
in with her. Wife agreed to pay Friend $800 per month for rent,
but she was only able to pay part of that, usually between $300
and $350 each month.

¶3     Husband testified that he worked at one company for
almost twenty years and stated in his financial declaration that
his gross monthly income was $4,281 and that his net monthly
income was $3,393. His purported monthly expenses were
$3,543.15.

¶4     After the bench trial, the parties filed post-trial briefs and
the court entered findings of fact and conclusions of law. The
court found that Husband’s gross income was $4,281 per month
with a net monthly income of “roughly $3,831,” and his monthly
expenses “were found to be between $3,300 and $3,500 per
month.” The court found that Wife’s gross monthly income was
$2,005 with a net income of $1,600 per month. It explained that
Wife’s expenses “were difficult to determine . . . [given] the lack
of evidence to support her expenses,” but it was “not
persuaded” that “she doesn’t have expenses.” After deducting
some expenses from her financial declaration, the court found
Wife’s expenses to be $3,200 per month. It also found that Wife
was left with “a deficit of $1,600 per month” and concluded “that
reasonable alimony would be $548 per month effective May 1,
2016 for a period of 12 years.” Husband appeals.

¶5    Husband contends the district court abused its discretion
when it awarded alimony to Wife because she “failed to provide
the court with supporting documentation or to otherwise verify
or prove her financial need.” He argues that alimony “should


1. When asked about her financial declaration presented at trial,
Husband’s counsel stated, “[W]e can stipulate . . . that [Wife]
would testify consistent with what’s written.”




20161013-CA                      2                 2018 UT App 95
                   Munoz-Madrid v. Carlos-Moran


have been denied as a matter of law,” because the district court
could not have found that Wife had a “need” for alimony under
Utah Code section 30-3-5. We disagree.

¶6     “[District] courts have considerable discretion in
determining alimony and determinations of alimony will be
upheld on appeal unless a clear and prejudicial abuse of
discretion is demonstrated.” Vanderzon v. Vanderzon, 2017 UT
App 150, ¶ 41, 402 P.3d 219 (quotation simplified).

¶7      The Utah Code provides that when the court determines
alimony, it “shall consider,” as relevant here, “(i) the
financial condition and needs of the recipient spouse; (ii) the
recipient’s earning capacity or ability to produce income . . . ; (iii)
the ability of the payor spouse to provide support; [and] (iv) the
length of the marriage.” Utah Code Ann. § 30-3-5(8)(a)
(LexisNexis Supp. 2017). The primary purposes of alimony are
“(1) to get the parties as close as possible to the same standard of
living that existed during the marriage; (2) to equalize the
standards of living of each party; and (3) to prevent the recipient
spouse from becoming a public charge.” Rule v. Rule, 2017 UT
App 137, ¶ 14, 402 P.3d 153 (quotation simplified).

¶8     Husband challenges only the first factor of subsection
30-3-5(8)(a), and he cites Dahl v. Dahl, 2015 UT 79, in support of
his contention that Wife failed to show she had a financial need
that would support an award of alimony. But Dahl does not
support Husband’s assertion that failure to file financial
documentation automatically precludes an award of alimony.

¶9     In Dahl, the wife sought temporary and permanent
alimony, but she “repeatedly failed to provide the credible
financial documentation necessary for the district court to make
an adequate finding as to [her] financial need.” Id. ¶ 84. Our
supreme court determined that the wife “did not satisfy her
burden of showing her financial need” because her “testimony
consisted solely of her recollection of her marital expenses” and
she “provided no financial declaration, no supporting financial



20161013-CA                       3                 2018 UT App 95
                  Munoz-Madrid v. Carlos-Moran


documentation, and no expert testimony.” Id. ¶ 108. But the
supreme court also explained that courts “may impute figures”
“where there is insufficient evidence of one of the statutory
alimony factors.” Id. ¶ 116. Thus, a court can make findings
related to the statutory alimony factors without supporting
financial documents and can impute reasonable expenses based
on circumstantial and testimonial evidence. Cf. id. But in Dahl,
the court did not abuse its discretion by refusing to impute
expenses for the wife, “because [she] received a sufficiently large
property award to support a comfortable standard of living,”
and, based on the deferential standard of review, the district
court “acted within its discretion in denying [the wife’s] request
for permanent alimony.” Id., ¶¶ 116–17.

¶10 Here, although Wife’s expenses may have been difficult to
discern because she failed to provide supporting documentation
with her financial declaration, there was not a complete lack of
evidence to support their existence. 2 Friend testified that Wife
had a monthly expense of $800 in rent. Friend testified that Wife
had never paid the full amount and instead paid between $300
and $350 each month, but she also testified that Wife paid all of


2. Husband was not deprived of a remedy for Wife’s failure to
disclose financial documents to support her request for alimony.
Because Wife failed to comply with rule 26.1(c)(1) of the Utah
Rules of Civil Procedure and did not provide “copies of
statements verifying the amounts listed on the Financial
Declaration that are reasonably available to [her],” Husband
could have filed a statement of discovery issues under rule 37
and could have “request[ed] that the judge enter an order
regarding any discovery issue, including . . . compelling
discovery from a party who fails to make full and complete
discovery.” Utah R. Civ. P. 37(a)(1)(E). If Wife failed to comply
with such an order, “the court, upon motion, [could have]
impose[d] appropriate sanctions for the failure to follow its
orders,” unless “the court [found] that the failure was
substantially justified.” Id. R. 37(b).




20161013-CA                     4                2018 UT App 95
                  Munoz-Madrid v. Carlos-Moran


the utilities because the children stayed with Wife at Friend’s
house and used more utilities than Friend would have. Friend
further testified that she could no longer “subsidiz[e]” Wife’s
living expenses. Wife therefore provided some information,
consistent with her financial declaration, that she had monthly
expenses. Because the housing expenses listed in her financial
declaration were corroborated by Friend’s testimony, it was
reasonable for the court to exclude “some stated expenses for
credit cards [and] her [401(k)] contribution, but otherwise
accept[] her expenses from her financial declaration in the
summary in her post-trial brief.” 3




3. We note that Dahl is distinguishable on its facts. There, the
wife presented a series of dramatically different financial
declarations, claiming expenses from $11,000 to $40,000 per
month with no supporting evidence. Dahl v. Dahl, 2015 UT 79,
¶ 89. Here, Wife similarly filed a series of financial declarations,
but the difference in expenses were not drastically different.
Indeed, her expenses varied by only $213. In addition, the Dahl
court was asked to determine whether the district court was
required to infer expenses for the wife’s benefit. See id. ¶ 93
(explaining that the wife claimed to have “demonstrated her
need for alimony during the pendency of the divorce
proceedings,” and, in the alternative, her husband’s “financial
declarations were sufficient to demonstrate her need”). The Dahl
court determined that, in light of the large property award that
helped the wife meet her marital standard of living, the district
court did not abuse its discretion in declining to impute
expenses to the wife or to deny an award of alimony. Id. ¶¶ 84,
116–17. In the present case, the record does not reflect that Wife
received a substantial financial or property award that would
compare to her marital standard of living. Instead, testimonial
evidence showed that her income could not cover her basic
living expenses—rent and utilities—and therefore the court
acted within its broad discretion to refer to testimonial evidence
                                                     (continued…)


20161013-CA                     5                 2018 UT App 95
                  Munoz-Madrid v. Carlos-Moran


¶11 The court acted entirely within its discretion when it
awarded alimony to Wife in the amount of $548 per month for
twelve years based on Wife’s post-trial brief, financial
declaration, and the testimony at trial. 4 Accordingly, we affirm.




(…continued)
to impute reasonable expenses to Wife in light of the lack of
financial documentation in support of her expenses. See id. ¶ 116.

4. Husband challenges only the district court’s application of
subsection (8)(a)(i), and we therefore do not address whether the
district court considered all of the relevant factors in making its
alimony determination. See Utah Code Ann. § 30-3-5(8)(a)
(LexisNexis Supp. 2017).




20161013-CA                     6                2018 UT App 95